UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q MARK ONE x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period ended September 30, 2013; or ¨ Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to COMMISSION FILE NUMBER: 001-33228 ZION OIL & GAS, INC. (Exact name of registrant as specified in its charter) Delaware 20-0065053 (State or other jurisdiction of incorporation or (I.R.S. Employer organization) Identification No.) 6510 Abrams Rd., Suite 300 Dallas, Texas (Address of principal executive offices) Zip Code (214) 221-4610 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x As of October 31, 2013, Zion Oil & Gas, Inc. had outstanding 33,635,948 shares of common stock, par value $0.01 per share. INDEX PAGE PART 1 – FINANCIAL INFORMATION Page Item 1 - Financial Statements – Unaudited 1 Balance Sheets- September 30, 2013 and December 31, 2012 1 Statements of Operations for the three and nine months ended September 30, 2013 and 2012 and the period from April 6, 2000 (inception) to September 30, 2013 2 Statements of Changes in Stockholders' Equity for the nine months endedSeptember 30, 2013 3 Statements of Cash Flows for the three and nine months ended September 30, 2013 and 2012 and the period from April 6, 2000 (inception) to September 30, 2013 4 Notes to Financial Statements 6 Item 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 – Quantitative and Qualitative Disclosures About Market Risk 24 Item 4 - Controls and Procedures 24 PART II — OTHER INFORMATION Item 1 – Legal Proceedings 25 Item 1A – Risk Factors 25 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3 - Defaults upon Senior Securities 25 Item 4 – Mine Safety Disclosures 25 Item 5 - Other Information 26 Item 6 – Exhibits 27 SIGNATURES 28 Exhibit Index Zion Oil & Gas, Inc. (A Development Stage Company) Balance Sheets as of (Unaudited) September 30 December 31 US$ thousands US$ thousands Current assets Cash and cash equivalents Fixed short term bank deposits - restricted Prepaid expenses and other Other receivables 70 Total current assets Unproved oil and gas properties, full cost method Property and equipment at cost Net of accumulated depreciation of $310,000 and $246,000 Other assets Assets held for severance benefits Total assets Liabilities and Stockholders’ Equity Current liabilities Accounts payable Asset retirement obligation Accrued liabilities Total current liabilities Provision for severance pay Total liabilities Commitments and contingencies (see Note 4) Stockholders’ equity Common stock, par value $.01; Authorized:100,000,000 : Issued and outstanding: 33,607,327 and 32,768,710 shares at September 30, 2013 and December 31, 2012 respectively Additional paid-in capital Deficit accumulated in development stage ) ) Total stockholders’ equity Total liabilities and stockholders' equity The accompanying notes are an integral part of the unaudited interim financial statements. 1 Zion Oil & Gas, Inc. (A Development Stage Company) Statements of Operations (Unaudited) Period from April 6, 2000 For the three months For the nine months (inception) to ended September 30 ended September 30 September 30 US$ thousands US$ thousands US$ thousands US$ thousands US$ thousands General and administrative expenses Legal and professional Salaries Other Impairment of unproved oil and gas properties - - - Loss from operations ) Other income (expense), net Termination of initial public offering - ) Other income, net - 80 Foreign exchange gain (loss) 21 (1 ) 30 8 ) Interest income, net 4 8 8 24 Loss before income taxes ) Income taxes - Net loss ) Net loss per share of common stock -basic and diluted (in US$) Weighted-average shares outstanding –basic and diluted (in thousands) The accompanying notes are an integral part of the unaudited interim financial statements. 2 Zion Oil & Gas, Inc. (A Development Stage Company) Statements of Changes in Stockholders' Equity (Unaudited) Additional Deficit accumulated Common Stock paid-in in development Shares Amounts capital stage Total US$ thousands US$ thousands US$ thousands US$ thousands US$ thousands Balances as of December 31, 2012 ) Funds received from sale of DSPP units and shares 8 - Funds received from option exercises 35 (*
